Case: 20-30138     Document: 00515731115         Page: 1    Date Filed: 02/03/2021




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     February 3, 2021
                                  No. 20-30138                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                           Plaintiff—Appellant,

                                      versus

   Jonathan Winters,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 6:09-CR-64


   Before Barksdale, Southwick, and Graves, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:
         Jonathan Winters was convicted in 2010 for a dual-object conspiracy
   involving both crack cocaine and powder cocaine. He sought a reduction of
   his 233-month sentence under the First Step Act of 2018, which permits
   district courts to apply the Fair Sentencing Act of 2010 retroactively to
   sentences for certain crack-cocaine offenses. The district court reduced his
   sentence, and the Government appealed. We AFFIRM the district court’s
   decision to reduce his sentence.
Case: 20-30138      Document: 00515731115           Page: 2    Date Filed: 02/03/2021




                                     No. 20-30138


           FACTUAL AND PROCEDURAL BACKGROUND
          We divide our background section into three parts: the background of
   Winters’ conviction and sentence, the statutory frameworks of the Fair
   Sentencing Act and the First Step Act, and the procedural background of
   Winters’ effort to obtain First Step Act relief.
   I.     Winters’ conviction and sentencing
          In March 2009, a grand jury charged Winters with, among other
   crimes, conspiracy to possess with intent to distribute 50 grams or more of
   crack cocaine and 5 kilograms or more of powder cocaine. See 21 U.S.C. §§
   846, 841(a)(1), and 841(b)(1)(A)(ii)–(iii).        Under a written agreement,
   Winters pled guilty to the dual-object conspiracy charge.
          The appropriate sentence for Winters’ conspiracy turned on the
   interplay of three different statutory provisions. The relevant conspiracy
   statute provides that a person convicted for conspiracy “shall be subject to
   the same penalties as those prescribed for the offense, the commission of
   which was the object of the . . . conspiracy.” Id. § 846. Winters’ dual-object
   conspiracy implicated one penalty provision for the crack-cocaine object and
   another for the powder-cocaine object. At the time of his offense and
   sentencing, a statutory mandatory-minimum sentence of 10 years’
   imprisonment applied to possession with intent to distribute 50 grams or
   more of crack cocaine. Id. § 841(b)(1)(A)(iii) (2006). Possession with intent
   to distribute 5 kilograms or more of powder cocaine also had a 10-year
   mandatory-minimum sentence. Id. § 841(b)(1)(A)(ii) (2006). Working
   together, these three provisions mandated a statutory range of ten years to
   life imprisonment. Id. §§ 846, 841(b)(1)(A)(ii)–(iii) (2006).
          The Presentence Report found Winters accountable for 1,368.55
   grams of crack cocaine, 304.5 kilograms of powder cocaine, and 5 pounds of




                                          2
Case: 20-30138        Document: 00515731115              Page: 3      Date Filed: 02/03/2021




                                         No. 20-30138


   marijuana. 1 Winters faced a Guidelines range of 324 to 405 months. The
   district court sentenced him to 360 months’ imprisonment and 5 years of
   supervised release. Winters filed a direct appeal but voluntarily dismissed it.
           Winters’ 360-month sentence had already been twice reduced prior to
   his seeking a reduction under the First Step Act. In 2011, the district court
   reduced his sentence to 288 months in response to a motion made by the
   Government under Federal Rule of Criminal Procedure 35(b). Then, in
   2017, it reduced his sentence to 233 months following a retroactive change to
   the Sentencing Guidelines. This appeal concerns the third reduction.
   II.     The Fair Sentencing Act and the First Step Act
           Two statutory enactments are relevant to this appeal. First, just two
   months after Winters was sentenced, Congress enacted the Fair Sentencing
   Act, which modified the statutory penalties for certain crack-cocaine
   offenses. See Fair Sentencing Act of 2010, Pub. L. No. 111-220, § 2(a), 124
   Stat. 2372, 2372 (2010). Among other changes, that enactment “increased
   the drug amounts triggering mandatory minimums for crack trafficking
   offenses.” Dorsey v. United States, 567 U.S. 260, 269 (2012). It amended 21
   U.S.C. § 841(b)(1)(A)(iii) to increase the quantity required to trigger the 10-
   year mandatory minimum from 50 grams to 280 grams. Fair Sentencing Act
   § 2(a)(1). It also amended 21 U.S.C. § 841(b)(1)(B)(iii) to increase the
   quantity required to trigger the 5-year mandatory minimum from 5 grams to
   28 grams.      Fair Sentencing Act § 2(a)(2).             The Fair Sentencing Act



           1
             The record on appeal does not contain the transcript of Winters’ sentencing
   hearing. It does contain a document titled “Minutes of Court – Sentencing.” That
   document indicates that, before announcing Winters’ sentence, the district court
   “considered the guideline range,” the sentencing factors set forth in 18 U.S.C. § 3553, and
   “all otherwise relevant sentencing considerations.” It is not clear whether the district
   court made any specific drug-quantity findings.




                                               3
Case: 20-30138        Document: 00515731115             Page: 4      Date Filed: 02/03/2021




                                        No. 20-30138


   drastically reduced disparities in punishments between crack-cocaine and
   powder-cocaine offenses. Dorsey, 567 U.S. at 269. 2 The Act alone did not
   help Winters, though, because it did not apply retroactively. United States v.
   Jackson, 945 F.3d 315, 318 (5th Cir. 2019).
           Second, Congress in 2018 enacted the First Step Act. Among other
   effects, it made the Fair Sentencing Act’s modifications of the statutory
   penalties for crack-cocaine offenses apply retroactively. First Step Act of
   2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 (2018). In summary,
   the First Step Act provides that if the motion for a sentence reduction
   identifies a “covered offense” under Section 404(a), the district court has
   authority under Section 404(b) to impose a reduced sentence “as if” the
   penalties as amended by Sections 2 and 3 of the Fair Sentencing Act were in
   effect. A district court, though, may not grant a First Step Act motion if
   either of Section 404(c)’s limitations apply.
           The specific language of the First Step Act is this:
           (a) Definition of Covered Offense.—In this section,
           the term “covered offense” means a violation of a Federal
           criminal statute, the statutory penalties for which were
           modified by section 2 or 3 of the Fair Sentencing Act of 2010
           (Public Law 111-220; 124 Stat. 2372), that was committed
           before August 3, 2010.




           2
             Before the Fair Sentencing Act, the statutory penalties as provided by the 1986
   Drug Act “treated crack cocaine crimes as far more serious.” Dorsey, 567 U.S. at 266. The
   10-year mandatory minimum for crack cocaine would apply to just 50 grams, but the same
   penalty for powder cocaine required 5,000 grams. Id. Likewise, the 5-year mandatory
   minimum for crack cocaine would apply to as little as 5 grams, while the same penalty for
   powder cocaine required 500 grams. Id. The Fair Sentencing Act reduced the 100:1 crack-
   to-powder ratio to 18:1. Id. at 269. For more discussion of the background of the Fair
   Sentencing Act, see United States v. Wirsing, 943 F.3d 175 (4th Cir. 2019).




                                              4
Case: 20-30138       Document: 00515731115            Page: 5     Date Filed: 02/03/2021




                                       No. 20-30138


           (b) Defendants Previously Sentenced.—A court
           that imposed a sentence for a covered offense may, on motion
           of the defendant, the Director of the Bureau of Prisons, the
           attorney for the Government, or the court, impose a reduced
           sentence as if sections 2 and 3 of the Fair Sentencing Act of
           2010 (Public Law 111-220; 124 Stat. 2372) were in effect at the
           time the covered offense was committed.
           (c) Limitations.—No court shall entertain a motion made
           under this section to reduce a sentence if the sentence was
           previously imposed or previously reduced in accordance with
           the amendments made by sections 2 and 3 of the Fair
           Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372) or
           if a previous motion made under this section to reduce the
           sentence was, after the date of enactment of this Act, denied
           after a complete review of the motion on the merits. Nothing
           in this section shall be construed to require a court to reduce
           any sentence pursuant to this section.
   Id.    In this appeal, we must determine whether Winters’ dual-object
   conspiracy is a “covered offense” under Section 404(a) and whether the
   district court had statutory authority to reduce Winters’ sentence under
   Section 404(b).
   III.    Winters’ effort to obtain relief under the First Step Act
           For First Step Act matters, the United States District Court for the
   Western District of Louisiana entered an administrative order authorizing
   the Federal Public Defender to represent defendants who had previously
   been determined to have been entitled to appointed counsel. The order also
   authorized the United States Probation Office (“USPO”) to determine
   which defendants were eligible for First Step Act relief.            The USPO
   determined that Winters was ineligible for relief because the First Step Act
   did not apply to the powder-cocaine object of his conspiracy, and his




                                             5
Case: 20-30138        Document: 00515731115             Page: 6      Date Filed: 02/03/2021




                                        No. 20-30138


   statutory range of ten years to life was not changed by the Fair Sentencing
   Act.
           Represented by the Federal Public Defender, Winters objected to this
   determination of ineligibility and moved for a reduction of his sentence. He
   asserted eligibility for a discretionary reduction because the statutory
   penalties for the crack-cocaine object of his conspiracy were modified by the
   Fair Sentencing Act. See Fair Sentencing Act § 2(a)(1) (amending 21 U.S.C.
   § 841(b)(1)(A)(iii)). He argued that it was irrelevant that his offense also
   involved powder cocaine. He then requested a reduction to time served
   based on the factors set forth in 18 U.S.C. § 3553(a).
           The Government opposed Winters’ request on all fronts. First, it
   argued that Winters’ dual-object conspiracy is not a “covered offense”
   because the powder-cocaine object independently triggered the ten-to-life
   statutory sentencing range.          To the Government, that his range was
   unaffected rendered him ineligible for relief. Second, it argued that, even if
   eligible, the court should deny the request for a sentence reduction under its
   discretion to do so.
           The district court granted Winters’ motion for a sentence reduction.
   It held that the dual-object conspiracy is a “covered offense” making
   Winters, “as a threshold matter, eligible for relief under the First Step Act.”
   The court observed that “the language of the First Step Act, on its face, does
   not limit eligibility to defendants whose convictions solely involved cocaine
   base,” i.e., crack cocaine. Because the statutory penalties for the crack-
   cocaine object of his conspiracy were modified by Section 2 of the Fair
   Sentencing Act, it was a “covered offense.” 3 Finding relief to be warranted


           3
             The district court expressed reservations about reading the First Step Act in a
   way that would allow the Government to control whether offenses are “covered” by
   strategically charging defendants with dual-object conspiracies. It stated that “[t]he




                                              6
Case: 20-30138       Document: 00515731115            Page: 7      Date Filed: 02/03/2021




                                       No. 20-30138


   under the factors set forth in 18 U.S.C. § 3553(a), the court exercised its
   discretion to reduce Winters’ sentence from 233 months’ imprisonment to
   180 months, and from 5 years of supervised release to 4 years.
          The Government appealed, arguing only that Winters is ineligible for
   a reduction. 4 We review a district court’s determination of First Step Act
   eligibility de novo to the extent it turns on any questions of statutory
   interpretation. Jackson, 945 F.3d at 319. Statutory interpretation questions
   are the only ones presented in this appeal.


                                    DISCUSSION
          Our analysis of whether Winters is eligible for First Step Act relief
   proceeds in two parts. First, we consider whether Winters’ dual-object
   conspiracy involving crack cocaine and powder cocaine is a “covered
   offense” under Section 404(a). Second, we analyze the district court’s
   authority to reduce Winters’ sentence.
          When interpreting a statute, we start with the text. United States v.
   Hegwood, 934 F.3d 414, 418 (5th Cir. 2019). The Act defines “covered
   offense” as “a violation of a Federal criminal statute, the statutory penalties
   for which were modified by section 2 or 3 of the Fair Sentencing Act . . . that
   was committed before August 3, 2010.” First Step Act § 404(a). If a movant
   presents a “covered offense,” then the district court is authorized to


   government could have charged Winters with two counts of violating 21 U.S.C. §§ 841 and
   846 — i.e., one count of conspiring to distribute powder cocaine and one count of
   conspiring to distribute cocaine base — but it did not.” Quoting another district court
   opinion, United States v. Luna, 436 F. Supp. 3d 478, 482 (D. Conn. 2020), the court
   observed that “[t]he availability of First Step Act relief cannot be so fickle.”
          4
              The Government conceded that it does not argue on appeal that, if Winters is
   eligible for a reduction, the district court abused its discretion.




                                             7
Case: 20-30138      Document: 00515731115           Page: 8       Date Filed: 02/03/2021




                                     No. 20-30138


   “impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act
   . . . were in effect at the time the covered offense was committed.” Id. §
   404(b).
          If a movant was convicted of a “covered offense” under Section
   404(a) and Section 404(c)’s specific limitations do not apply, then a movant
   is eligible for relief under Section 404(b) of the Act.             Eligibility for
   resentencing does not equate to entitlement, though. Jackson, 945 F.3d at
   321. District courts have “broad discretion” to decide whether to reduce an
   eligible movant’s sentence. Id. One reason is the text of Section 404(b),
   which provides that a court “may” impose a reduced sentence for an eligible
   movant. A clearer reason is that Section 404(c) states that “[n]othing in this
   section shall be construed to require a court to reduce any sentence pursuant
   to this section.” We now turn to the two interpretive questions before us.
   I.     Is Winters’ dual-object conspiracy a covered offense?
          Winters’ conspiracy involved both crack and powder cocaine. The
   statutory penalties for the crack-cocaine object were modified by the Fair
   Sentencing Act, but the penalties for the powder-cocaine object were not.
          A covered offense is “a violation of a Federal criminal statute, the
   statutory penalties for which were modified by section 2 or 3 of the Fair
   Sentencing Act . . . that was committed before August 3, 2010.” First Step
   Act § 404(a). The issue of “whether a defendant has a ‘covered offense’
   under section 404(a) depends only on the statute under which he was
   convicted.” Jackson, 945 F.3d at 320. The inquiry does not turn on the facts
   specific to the defendant’s offense; if a movant “was convicted of violating a
   statute whose penalties were modified by the Fair Sentencing Act, then he
   meets that aspect of a ‘covered offense.’” Id.
          Winters’ statute of conviction is 21 U.S.C. § 846, which incorporated
   the statutory penalties for two different drug-trafficking crimes, 21 U.S.C.




                                           8
Case: 20-30138      Document: 00515731115           Page: 9    Date Filed: 02/03/2021




                                     No. 20-30138


   § 841(b)(1)(A)(iii) (crack cocaine) and 21 U.S.C. § 841(b)(1)(A)(ii) (powder
   cocaine). Before the Fair Sentencing Act, each object had a mandatory
   statutory range of ten years to life imprisonment. 21 U.S.C.
   § 841(b)(1)(A)(ii)–(iii) (2006). Then, the Fair Sentencing Act amended
   Section 841(b)(1)(A)(iii) and increased the quantity of crack cocaine required
   for the ten-year mandatory-minimum penalty to apply. See Fair Sentencing
   Act § 2(a)(1). The Fair Sentencing Act modified the statutory penalties, as
   required by Section 404(a) of the First Step Act, for the crack-cocaine
   offenses in Section 841(b)(1). See Jackson, 945 F.3d at 320.
          The statutory penalties for the crack-cocaine object of Winters’ dual-
   object conspiracy were modified by Section 2(a)(1) of the Fair Sentencing
   Act. To us, that means Winters “was convicted of violating a statute whose
   penalties were modified by the Fair Sentencing Act.” Id. Further, his
   conspiracy lasted from 1991 to 2006, meaning the offense “was committed
   before August 3, 2010.” First Step Act § 404(a). Winters’ dual-object
   conspiracy is therefore a “covered offense.”
          The Government’s arguments include that Winters’ conspiracy is not
   a “covered offense” because he would have faced the same statutory
   sentencing range (ten years to life) had he been sentenced under the Fair
   Sentencing Act. Although the Fair Sentencing Act in fact had no effect on
   Winters’ overall statutory sentencing range, the First Step Act refers to
   modifications of the prescribed penalties under a federal statute. In the case
   of a multi-object offense, the argument that eligibility requires that there be a
   change in the statutory range resulting from considering all objects of the
   conspiracy is adding language to what Congress stated in simple terms. The
   district court’s decision to reduce Winters’ sentence is an indication that the
   reduction of the minimum sentence for only one of the objects of a conspiracy
   can lead district judges to revise a sentence downward. We consider that
   opportunity to be exactly what Congress was providing.



                                          9
Case: 20-30138     Document: 00515731115           Page: 10    Date Filed: 02/03/2021




                                    No. 20-30138


          The Government also contends that our holding Winters’ conspiracy
   to be a “covered offense” would grant him a windfall unavailable to
   defendants charged and sentenced today. We see no windfall. Someone like
   Winters receives consideration for a new sentence under the same conditions
   as would a newly convicted defendant for the same multi-object conspiracy.
   Winters’ eligibility did not entitle him to a sentence lower than his original
   one, only to consideration for one.
          Finally, the Government argues that holding Winters’ conspiracy to
   be a “covered offense” would lead to absurd results. The Government says
   it would be absurd to conclude that defendants sentenced solely for powder-
   cocaine offenses are not eligible while concluding that Winters is eligible
   because his “more serious offense” also involved crack cocaine. We do not
   see an absurdity. To the contrary, the possibility follows the text of the Fair
   Sentencing Act and of the First Step Act. Eligibility extends exclusively to
   offenses involving crack cocaine, but eligibility is not limited to offenses
   involving exclusively crack cocaine.
          In conclusion, the straightforward, unforced interpretation of the
   statutory text is that if Section 2 or 3 of the Fair Sentencing Act modified the
   statutory penalties for at least one object of a multi-object conspiracy, “the
   statutory penalties” for that conspiracy offense “were modified by” the Fair
   Sentencing Act, and the conspiracy satisfies Section 404(a) of the First Step
   Act. This remains true regardless of whether the modified penalty supplies
   the mandatory minimum that is actually imposed. The “statutory penalties”
   have to be considered modified when any statutory penalty for one of the
   offenses included in a count of conviction has been changed.
          This part of the First Step Act should not be made more demanding
   than its wording allows. A modification of the penalty for one of the counts
   of conviction — including the penalty, as here, for one of the statutory objects




                                          10
Case: 20-30138     Document: 00515731115           Page: 11    Date Filed: 02/03/2021




                                    No. 20-30138


   of a conspiracy — is enough to satisfy Section 404(a). Whether the interplay
   of statutory minima of the modified and other, unmodified statutes relevant
   to the conviction actually changes the sentencing range is relevant, but only
   at the later merits stage. Indeed, the Government’s arguments identify
   reasons why a district court might not exercise discretion to modify a
   sentence. They are not relevant arguments at the eligibility stage.
          Other circuits have considered this issue and reached competing
   results. The Fourth Circuit held that a dual-object conspiracy to distribute
   both crack cocaine and powder cocaine is a “covered offense.” United States
   v. Gravatt, 953 F.3d 258, 264 (4th Cir. 2020). Like Winters’ original 360-
   month sentence, Gravatt’s original 292-month sentence was well above the
   statutory floor of 120 months. Id. at 261. The court saw “nothing in the text
   of the Act requiring that a defendant be convicted of a single violation of a
   federal criminal statute whose penalties were modified by . . . the Fair
   Sentencing Act.” Id. at 264. Further, the court reasoned that, while
   Congress provided two express limitations in Section 404(c), the
   Government’s proposed limitation (that the Act did not apply when a
   covered offense was combined with a non-covered offense) was not among
   them. Id. Concluding that the movant was otherwise eligible for First Step
   Act relief, the Fourth Circuit vacated the district court’s decision denying
   relief and remanded for the district court to review the motion on the merits.
   Id.
          The Eleventh Circuit reached the same conclusion. See United States
   v. Taylor, 982 F.3d 1295 (11th Cir. 2020). It held that “the First Step Act’s
   definition of ‘covered offense’ covers a multidrug conspiracy offense that
   includes both a crack-cocaine element and another drug-quantity element.”
   Id. at 1300. In that circuit, an offense is covered if it “triggered a statutory
   penalty that has since been modified by the Fair Sentencing Act.” United
   States v. Jones, 962 F.3d 1290, 1298 (11th Cir. 2020). For multi-object



                                          11
Case: 20-30138      Document: 00515731115           Page: 12   Date Filed: 02/03/2021




                                     No. 20-30138


   conspiracies, the Taylor court explained that the offense “include[s] all the
   penalties triggered by every drug-quantity element of the offense, not just the
   highest tier of penalties triggered by any one drug-quantity element.” Taylor,
   982 F.3d at 1300. Rejecting the same argument the Government makes in
   this case, the court concluded that a dual-object conspiracy involving a crack-
   cocaine object modified by the Fair Sentencing Act is covered “even if the
   movant ultimately would be subject to the same statutory sentencing range
   as a consequence of another drug-quantity element of the offense.” Id. at
   1301. The Taylor court ultimately held that the movant was eligible for First
   Step Act relief and should be afforded “the opportunity to make his case for
   a reduction in his sentence.” Id.
          The Second Circuit, though, reached the opposite conclusion in an
   unpublished opinion. See United States v. Lott, 830 F. App’x 366 (2d Cir.
   2020). In that case, the movant was convicted of a triple-object conspiracy
   involving crack cocaine, powder cocaine, and marijuana, and his statutory
   range was 20 years to life. Id. at 366. The Fair Sentencing Act modified the
   crack-cocaine object of the movant’s offense but did not affect his overall
   statutory range. Id. The Lott court held that the conspiracy was not covered
   because “[t]he statutory penalty range for someone convicted of [his] offense
   before the Fair Sentencing Act is the same range that would apply to someone
   convicted of that offense after the Fair Sentencing Act.” Id. According to
   the Second Circuit, this meant that the statutory penalties for his offense
   “were [not] modified” by the Fair Sentencing Act as required by Section
   404(a). Id. (alteration in original).
          In our view, the Fourth and Eleventh Circuit decisions are consistent
   with the text of the First Step Act. Nothing in Section 404(a) suggests that
   eligibility turns on whether the movant would face a different statutory range
   if sentenced today. As the Eleventh Circuit reasoned, “[b]y conditioning
   eligibility on the movant’s offense, rather than on his actual conduct or the



                                           12
Case: 20-30138     Document: 00515731115            Page: 13   Date Filed: 02/03/2021




                                     No. 20-30138


   applicable sentencing range, the First Step Act casts a wide net at the
   eligibility stage.” Taylor, 982 F.3d at 1300. We will not restrict eligibility
   based on an extra-textual limitation. In the next section, though, we will
   discuss the requirement that the existing sentence for which a reduction is
   sought be greater than the relevant statutory minimum, else there is no
   possibility of a lower sentence. Our only point here is that we see no reason
   under the statutory text to place that consideration within Section 404(a).
          In summary, Winters’ dual-object conspiracy under 21 U.S.C. § 846
   incorporates and invokes the statutory penalties for both the crack-cocaine
   object and the powder-cocaine object. The statutory penalties for the crack-
   cocaine object were modified by Section 2 of the Fair Sentencing Act. See
   Fair Sentencing Act § 2(a)(1) (amending 21 U.S.C. § 841(b)(1)(A)(iii)). As
   a result, his conspiracy is “a violation of a Federal criminal statute, the
   statutory penalties for which were modified by section 2 . . . of the Fair
   Sentencing Act.” First Step Act § 404(a). Because it was committed before
   August 3, 2010, it is a “covered offense” under Section 404(a).
   II.    Did the district court have statutory authority under Section 404(b) to
          reduce Winters’ sentence?
          “It is clear that the First Step Act grants a district judge limited
   authority to consider reducing a sentence previously imposed.” Hegwood,
   934 F.3d at 418. If a movant presents a “covered offense,” then Section
   404(b) permits the court to “impose a reduced sentence as if sections 2 and
   3 of the Fair Sentencing Act . . . were in effect at the time the covered offense
   was committed.” First Step Act § 404(b). The court therefore may “plac[e]
   itself in the time frame of the original sentencing, altering the relevant legal
   landscape only by the changes mandated by the 2010 Fair Sentencing Act.”
   Hegwood, 934 F.3d at 418.




                                          13
Case: 20-30138     Document: 00515731115           Page: 14   Date Filed: 02/03/2021




                                    No. 20-30138


          A district court lacks authority to reduce a sentence that is already at
   the statutory floor.    Section 404(b) does not provide discretion for
   resentencing if the movant’s current sentence is the statutory minimum
   penalty under the Fair Sentencing Act. A sentence shorter than the statutory
   minimum could not be imposed “as if” the Fair Sentencing Act was in effect.
          This reading of Section 404(b) is consistent with the Eleventh
   Circuit’s decisions in Taylor and Jones. In Taylor, the court explained that
   “a movant who was sentenced to the lowest statutory penalty available to
   him under the Fair Sentencing Act cannot receive any further reduction in
   his sentence under the First Step Act.” 982 F.3d at 1301–02. The Jones
   court similarly explained that, “[i]f the movant’s sentence would have
   necessarily remained the same had the Fair Sentencing Act been in effect,
   then the district court lacks the authority to reduce the movant’s sentence.”
   962 F.3d at 1303.
          In Taylor, the “as if” clause in Section 404(b) did not “forbid” a
   reduction because that movant’s sentence was for a term longer than the
   statutory minimum. Taylor, 982 F.3d at 1302. By contrast, in each of the
   three cases where other circuits have determined that the district court
   lacked statutory authority to reduce the movant’s sentence because of the
   “as if” clause, the movant’s sentence was already at the statutory floor. See
   United States v. Echeverry, 978 F.3d 857, 859–60 (2d Cir. 2020); Jones, 962
   F.3d at 1304; United States v. Johnson, 830 F. App’x 772, 773 (7th Cir. 2020).
          In this case, Winters’ statutory minimum under the Fair Sentencing
   Act is ten years’ imprisonment. See 21 U.S.C. § 841(b)(1)(A)(ii). He was
   originally sentenced to a term of 30 years. Having already received two
   reductions, Winters’ sentence at the time he requested First Step Act relief
   was 233 months, still more than 9 years longer than the statutory minimum.
   The district court therefore had statutory authority to reduce Winters’




                                         14
Case: 20-30138     Document: 00515731115           Page: 15   Date Filed: 02/03/2021




                                    No. 20-30138


   sentence “as if” the Fair Sentencing Act was in effect. That the district court
   reduced his sentence to 180 months, still 5 years longer than the statutory
   minimum, confirms that his sentence was reduced “as if” the Fair
   Sentencing Act was in effect.
          The district court correctly determined that Winters’ dual-object
   conspiracy involving crack cocaine and powder cocaine is a “covered
   offense” under Section 404(a) of the First Step Act. The court had statutory
   authority under Section 404(b) to reduce his sentence from 233 months to
   180 months. Finally, neither of Section 404(c)’s limitations apply. Winters
   is therefore eligible for relief under the First Step Act. The district court’s
   decision to reduce Winters’ sentence is AFFIRMED.




                                         15